DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manitz (DE 201 20 470) in view of Horr et al. (US 2019/0226371).
With respect to claim 1, Manitz teaches a muffler unit comprising a muffler to which exhaust gas is supplied individually from a first exhaust pipe (Fig.4, Item 6) and a second exhaust pipe (Fig.4, Item 7), the muffler unit further comprising an inner cylinder (Fig.4, Item 17) connected with the first exhaust pipe; a first outlet pipe (Fig.4, Item 8) that is connected with a downstream end of the inner cylinder and through which the 
However, Manitz fails to disclose wherein the second outlet pipe houses thereinside the first outlet pipe and defines, between the second outlet pipe and an outer surface of the first outlet pipe, a path connected with the expansion chamber to thereby be used for discharging the exhaust gas.
On the other hand, Horr et al. teach a muffler comprising a first exhaust pipe (Fig.1, Item 38) and a second exhaust pipe (Fig.1, Item 48), an outer cylinder (Fig.1, Item 16) that houses thereinside the first exhaust pipe and defines, between the outer cylinder and an outer surface of the first exhaust pipe, an expansion chamber (Fig.1, Item 26) communicating with the second exhaust pipe (Fig.1, Item 48); and a second outlet pipe (Fig.4, Item 9); and an outlet pipe (Fig.1, Item 20) that houses thereinside the first exhaust pipe and defines, between the outlet pipe and an outer surface of the first exhaust pipe, a path connected with the expansion chamber to thereby be used for discharging the exhaust gas (Fig.1).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Horr et al. pipe configuration with the Manitz design because it would provide a simpler, lighter and more compact muffler design that could decrease manufacturing cost without compromising its acoustic performance.
With respect to claim 5, the Examiner takes official notice that it is well known in the art to provide a partition wall disposed between the second outlet pipe and the outer 
With respect to claims 6 and 7, the Examiner takes official notice that it is well known in the art to provide the inner cylinder being formed of a linear cylindrical pipe, and the first outlet pipe is formed of a curved pipe connected with a downstream end of the cylindrical pipe and curved in a direction in which the exhaust gas flows; and wherein the outer cylinder includes an outer cylinder main body that supports the inner cylinder; and a tail end body that is coupled with a downstream end of the outer cylinder main body and supports the first outlet pipe and the second outlet pipe, as disclosed by Kishikawa et al. (US 2019/005586).

Claims 2 – 4 and 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manitz (DE 201 20 470) in view of Horr et al. (US 2019/0226371), and further in view of Takagaki et al. (US 2012/0273302).
With respect to claims 2 – 4 and 8, Manitz and Horr et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein the outlet pipe has a recess formed therein, the recess being indented toward the first exhaust pipe inside the outlet pipe, and the recess is connected with an outer periphery of the first exhaust pipe; and wherein as said recess, a plurality of recesses are provided in a peripheral direction of the second outlet pipe.
Nevertheless, Takagaki et al. teach an outlet pipe (Fig.3, Item 40) that houses thereinside a pipe 41) and defines, between the outlet pipe and an outer surface of the pipe, a path connected with an expansion chamber (Fig.3, Item 36) to thereby be used 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Takagaki et al. configuration with the Manitz and Horr et al. design because it would facilitate the assembly of the muffler parts by eliminating the need of using and installing extra parts and/or attaching means to fixed the pipes to each other.
With respect to claims 9 and 10, the Examiner takes official notice that it is well known in the art to provide a partition wall disposed between the second outlet pipe and the outer cylinder in order to isolate the outer cylinder from the expansion chamber, as disclosed by Kishikawa et al. (US 2019/005586) and Muramatsu et al. (US 2006/0242952). 
With respect to claims 11 – 14, the Examiner takes official notice that it is well known in the art to provide the inner cylinder being formed of a linear cylindrical pipe, and the first outlet pipe is formed of a curved pipe connected with a downstream end of the cylindrical pipe and curved in a direction in which the exhaust gas flows; and wherein the outer cylinder includes an outer cylinder main body that supports the inner cylinder; and a tail end body that is coupled with a downstream end of the outer cylinder main body and supports the first outlet pipe and the second outlet pipe, as disclosed by Kishikawa et al. (US 2019/005586). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 
Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 11, 2021